Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/20 has been entered.
 Claims 2, 7, 18, and 20 are cancelled.  Claims 1, 3-6, 8-17, and 19 are pending.  Claims 1, 3-6, 8-17, and 19 are examined herein.
Applicant's arguments and amendments to the claims have rendered the 112(a) rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments and amendments to the claims have rendered the 103 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments and amendments to the claims have rendered the double patenting rejection over 9,034,918 B2 and 9,474,723 B2 of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the double patenting rejections over 15/269,364 (now 10,864,188) of the last Office action have been fully considered but 
An updated search has been performed, the following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,864,188 B2 (previously 15/269,364). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to the treatment of a resistant infection comprising administering trans-cinnamaldehyde, at least one terpenoid chosen from mono and sesquiterpenoids and/or at least one derivate from trans-cinnamaldehyde corresponding to Formula I, is free of coumarin and 
The patent anticipates every aspect of the instant claims except for the dose, which is a known result effective variable that those of skill in the art known to adjust, therefore the instant claims are obvious in light of the patent claims.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 4, 6, 8-11, 13, 14, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neeman et al. (US 5,560,912).
The instant claims are generally drawn to a method of treating a digestive system infection (related to claim 13) such as a peptic ulcer (related to claim 14) in a human (related to claims 19) resulting from resistant Gram negative bacteria (related to claim 11) comprising systemically administering (related to claim 17) 300 mg/kg or less (the Examiner calculates that for a 60 kg adult the claimed dose is 18 kg or less) of a composition comprising trans-cinnamaldehyde and 6 compounds or less (related to 
Neeman et al. discloses the treatment of Helicobacter pylori infections (i.e. a Gram negative bacteria gastrointestinal infection; see, for example the title, abstract, and the whole document) including resistant strains (see, for example, column 4 lines 1-14) comprising the administration of cinnamaldehyde and methoxycinnamaldehyde (see, for example, the abstract and throughout) alone or in combination (see, for example, claim 3) as, for example, a drink (i.e. administered systemically; see, for example, claim 5) containing between 5-25 μg/ml (see, for example, claim 2).  Neeman et al. does not specifically disclose a dose, but the concentration is such that 300 mg would require at least 12 liters to be administered.
Neeman et al. further discloses that other terpenes and phenyl propanes are somewhat effective, including terpinen-4-ol, alpha-pinene, alpha-terpinene, benzyl-benzoate, and cinnamic alcohol (see, for example, Table 4 in column 6).
Neeman et al. does not specifically disclose the treatment of infections with a composition comprising trans-cinnamaldehyde, trans-2-methoxy-cinnamaldehyde, benzyl benzoate, and a menthane in the claimed ratios.
It would have been obvious to one of ordinary skill to treat infections with a composition comprising trans-cinnamaldehyde, trans-2-methoxy-cinnamaldehyde, benzyl benzoate, and a menthane in the claimed ratios.
H. pylori infections with a composition comprising trans-cinnamaldehyde, trans-2-methoxy-cinnamaldehyde, benzyl benzoate, and pinene (a menthane) because Neeman et al. discloses that all of said compounds were active, and that the treatments therein could be made up of multiple active agents and/or natural products.  One of ordinary skill would have made and used combinations of the different disclosed elements during the routine experimentation and optimization of the composition in the method and would have done so with a reasonable expectation of success in making an effective treatment for H. pylori infections.  Those of ordinary skill would have known that combining two (or more) active agents used for the same purpose has a therapeutically additive effect, and would have combined them with a reasonable expectation of success.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One of ordinary skill would have used the claimed ranges of 1-50 wt% trans-2-methoxy-cinnamaldehyde compared to the total weight of the active blend of the cinnamate mixture, and benzyl benzoate and a terpenoid (such as pinene) in an amount ranging from 1-50 wt% compared to the total weight of the active blend because the prior art shows that in the assays therein the efficacy of the cinnamaldehyde was the highest, so it would have been obvious to use it as the predominant active agent during the routine experimentation and optimization of the composition, thus forcing the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Claims 12, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neeman et al. (US 5,560,912) as applied to claims 1, 3, 4, 6, 8-11, 13, 14, 17, and 19 above, and further in view of Ali et al. (Shaik Mahaboob Ali, Aleem A Khan, Irshad Ahmed, M Musaddiq, Khaja S Ahmed, H Polasa, L Venkateswar Rao, Chittoor M Habibullah, Leonardo A Sechi and Niyaz Ahmed, Antimicrobial activities of Eugenol and Cinnamaldehyde against the human gastric pathogen Helicobacter pylori, Annals of Clinical Microbiology and Antimicrobials 2005, 4:20 doi:10.1186/1476-0711-4-20).
The instant claims are generally drawn to a method of treating a digestive system infection such as a peptic ulcer resulting from resistant Gram negative bacteria comprising administering 300 mg/kg or less (the Examiner calculates that for a 60 kg adult the claimed dose is 18 kg or less) of a composition comprising trans-cinnamaldehyde and 7 compounds or less including a terpenoid, chosen from mono and sesquiterpenoids, and/or a trans-cinnamaldehyde derivative of Formula I, wherein the bacteria strain is Escherichia (related to claim 12), and wherein an antibiotic is 
Neeman et al. discloses as above, but does not specifically disclose the use for Escherichia or the additional antibiotic.
Ali et al. reiterates what is disclosed by Neeman et al. in that cinnamaldehyde is effective against H. pylori (see, for example, the title and the whole document) as well as additionally showing efficacy against E. coli (i.e. a strain from Escherichia; see. for example the abstract and  Figure 2 on pg. 4).  Ali et al. teaches that the eradication of H. pylori with monotherapy is difficult and often results in poor clinical outcome, and that the preferred paradigms therefore involve multiple agents (see, for example, the Discussion on pg. 4 and the whole document), and evidences that some typical active agents are metronidazole (acts on DNA), amoxycillin (acts on bacterial wall) and clarithromycin (acts on the synthesis of proteins).
It would have been obvious to one of ordinary skill to use additional antibiotics and to use the claimed composition on E. coli.
One of ordinary skill would have been motivated to use an additional antibiotic because the prior art teaches that the treatment of H. pylori infections is difficult, and best results are from multi-therapies.  One of ordinary skill would have combined known antibiotics from the prior art (such as metronidazole, amoxycillin, and clarithromycin) with the cinnamaldehyde-based treatments of Neeman et al. and Ali et al., and would have done so with a reasonable expectation of success in making a successful treatment for H. Pylori.  Further, as stated above, it is to combine two compositions 
One of ordinary skill would have been motivated to use the cinnamaldehyde based composition against E. coli because Ali et al. shows that cinnamaldehyde is effective against E. coli, which is known to be a common strain and commonly problematic.  One of ordinary skill would have used the instant composition against common strains during routine experimentation with the composition obvious in light of Neeman et al., to determine the scope of utility, and would have done so with a reasonable expectation of success in treating different strains, including E. coli.

Response to Arguments
The current 103 rejection is new, so the arguments are not necessarily relevant.  However, for the sake of compact prosecution, the Examiner will address some points that may expedite prosecution.
The Applicant has made a number of arguments that hinge on the instant limitation drawn to the potentiating agent having 7 (or 6) or fewer compounds.  However, this limitation is limited to the potentiating agent, and not other agents, such as the additional antibiotic incorporated in instant claims 15 and 16.
This presents some issues with regard to how the prior art can theoretically be applied, for example, if the prior art utilizes terpenes/terpenoids as flavoring agents this would not necessarily be considered to be part of the claimed potentiating agent, and would not necessarily contribute to the limited number thereof.  Further, as the Office has no laboratory or research facilities for testing, it is not clear if an, e.g., 

Conclusion
 Claims 2, 7, 18, and 20 are cancelled.  Claims 1, 3-6, 8-17, and 19 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627